Citation Nr: 9904900	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  96-06 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




REMAND

The veteran had active service from November 1942 to February 
1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In May 1997, the Board remanded the case to the 
RO, and it has now been returned to the Board for further 
appellate consideration.  

The appellant, who is the veteran's widow, is seeking service 
connection for the cause of the veteran's death.  She 
contends that the residuals of multiple shell fragment wounds 
the veteran received in service contributed to the veteran's 
death.  She argues that the wounds affected the veteran's 
vital organs in that one wound was a penetrating wound of his 
abdomen and liver.  She further contends that retained 
metallic shell fragments were carcinogens that resulted in 
the veteran's lymphoma.  In addition, she has argued that the 
veteran's lymphoma was caused by the many X-ray studies he 
underwent in service.  

In May 1997, the Board remanded the case for additional 
development.  The Board requested that the RO obtain 
information from the Surgeon General of the Army as to the 
characteristics, including radiation exposure rates, of the 
X-ray equipment in use in 1945 and 1946 at the hospitals 
where the veteran was treated during service.  In his 
response to the RO, received in July 1997, the Director, 
Health Policy and Services, Headquarters, U.S. Army Medical 
Command, stated that his office had been unsuccessful in 
identifying the make and model of government-procured X-ray 
machines in use during the 1940s.  He further stated that it 
could be assumed that at the time in question the X-ray 
equipment in use at Amy hospitals, stateside and overseas, 
would have been identical to that found in civilian hospitals 
of the period.  The Director further stated that the 
technical characteristics of Army equipment, its operation 
and resultant levels of radiation, would thus be no different 
from those of like X-ray machinery in common use throughout 
the medical profession of the day.  

The RO forwarded the case to the Director, VA Compensation 
and Pension Service who referred the case to VA Central 
Office (VACO) Diagnostic Services in order to obtain a dose 
estimate of the veteran's exposure to diagnostic X-rays in 
service and to address the question of the relationship 
between the veteran's exposure to X-rays in service and the 
subsequent development of lymphoma.  In a memorandum dated in 
October 1997 and addressed to the Director, VA Compensation 
and Pension Service, VACO Diagnostic Services stated that 
without radiation dose information from the Army on the 
equipment used to perform the X-ray examinations on the 
veteran, it had no way of calculating an estimated dose from 
each of the X-ray procedures recorded in the veteran's 
service medical records.  The memorandum went on to state 
that absent a dose estimate, it was impossible for them to 
provide a medical opinion on whether the veteran's lymphoma 
resulted from exposure to radiation in service.  The 
Director, VA Compensation and Pension service adopted the 
opinions reported in the VACO Diagnostic Services memorandum 
and returned the case to the RO, which continued its denial 
of the claim.  

In pertinent part, 38 C.F.R. § 3.311 provides that the Under 
Secretary for Health is responsible for preparation of a 
radiation dose estimate, to the extent feasible, based on 
available methodologies.  In this regard, the Board will 
return the case to the RO and request that additional 
development be undertaken.  As the Department of the Army has 
stated that the X-ray equipment used by the Army in 1945 and 
1946 was identical to that found in civilian hospitals at 
that time, the RO should request that the Under Secretary for 
Health obtain information as to the technical characteristics 
of X-ray equipment in use in civilian hospitals in 1945 and 
1946.  Based on that information and information available in 
the veteran's service medical records, the Under Secretary 
for Health should be requested to prepare a radiation dose 
estimate for the veteran.  

In the May 1997 remand, the Board noted that in its February 
1996 rating decision, the RO denied entitlement to Dependency 
and Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318 (West 1991) and addressed that issue, 
along with entitlement to service connection for the cause of 
the veteran's death, in its February 1996 supplemental 
statement of the case (SSOC).  The Board further noted that 
the RO failed to inform the appellant of the requirement that 
she file a substantive appeal if she wished to perfect an 
appeal of the denial of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  In the May 1997 remand, 
the Board requested that the RO inform the appellant of the 
action required by her to perfect such an appeal.  There is, 
however, no indication that the RO complied with this 
request.  

In the May 1997 remand, the Board stated that it construed a 
statement received from the appellant in February 1996 as her 
notice of disagreement with the RO's December 1995 
disallowance of accrued benefits.  The Board requested that 
the RO provide the appellant with a statement of the case on 
the accrued benefits issue, but there is no indication that 
the RO did so.  The RO should issue a statement of the case 
on this issue and include reference to Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998), a recent decision of the United 
States Court of Appeals for the Federal Circuit involving its 
interpretation of the statutory provisions governing claims 
for accrued benefits.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should request that the Under 
Secretary for Health obtain 
information as to the technical 
characteristics of X-ray equipment in 
use in civilian hospitals in 1945 and 
1946.  Based on that information and 
information available in the veteran's 
service medical records, the Under 
Secretary for Health should be 
requested to prepare a radiation dose 
estimate for the veteran.  
2. Thereafter, the RO should undertake 
any indicated development and then 
forward the claim to the Under 
Secretary for Benefits for appropriate 
action under 38 C.F.R. § 3.311.  
3. Then, the RO must review the claims 
files and ensure that all development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, the RO should take 
appropriate corrective action.  
4. Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate entitlement to 
service connection for the cause of 
the veteran's death, including 
consideration of the contention that 
the veteran's service-connected shell 
fragment wounds affected vital organs, 
the contention that residual shell 
fragments were carcinogens that caused 
the veteran's lymphoma, and the 
contention that the veteran's fatal 
cancer was caused by exposure to 
ionizing radiation via X-ray studies 
in service.  
5. If service connection for the cause of 
the veteran's death is not granted to 
the appellant's satisfaction, the RO 
should issue an SSOC addressing that 
issue.  In any event, the RO should 
issue a statement of the case on the 
issue of entitlement to accrued 
benefits.  In addition, the RO should 
specifically inform the appellant of 
the action that she must take, 
including the time limit, to perfect 
an appeal of the issue of entitlement 
to DIC under the provisions of 
38 U.S.C.A. § 1318.  

After the appellant and her representative have been provided 
an opportunity to respond, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant unless she is otherwise notified by the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

CRABTREE



- 5 -


